Order issued October 21, 2014




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

       On this day, the Court on the motion of the Clerk of the Court, considered the list of civil
cases attached to this order for document destruction in accordance with Section 51.204,

Government Code, and the Court having examined such causes and their records and having

determined that:

       1. Such causes have been finally disposed of for a period in excess of six years;

       2. The original opinions and minutes of the court are to be retained permanently
       and are not to be included in this order of destruction, unless the documents are
       microfilmed in accordance with Section 51.204;

       3. The records of such causes do not contain highly concentrated, unique and
       valuable information unlikely to be found in any other source available to
       researchers;

       4. The records have not been determined to be archival state records by the state
       archivist;

       5. The state library has been apprised of the pending destruction of these records
       and has indicated it does not wish to have such records transferred to its facilities
       or has identified those records to be transferred to its facilities and has either
       obtained such or is in the process of doing so;

       6. Attorneys of record have been apprised of the pending destruction of these
       records and have not requested the return of any exhibits or other documents of
       the case or have identified those exhibits or other documents of the case to be
       returned and have either obtained such or are in the process of doing so; and

       7. The financial, accounting, business records, administrative correspondence,
       other non-permanent records of the court, other than permanent records of the
       court referenced above in this order, will be destroyed immediately upon
       conclusion of the retention period established therefore by the Court’s Records
       Retention Schedule.

       It is, therefore, ORDERED that the Clerk, pursuant to Section 51,204, Government Code,

shall destroy, by any means found appropriate, the records in the civil cases on the list attached

to this order. However, this order does not include those records required to be maintained on a

permanent basis, which have been filed with or left in the possession of the Clerk in all hearings

or proceedings in this Court on the attached cases, including all original documents generated by

this Court in connection with such hearings or proceedings.


                                                    /Carolyn Wright/
                                                    CHIEF JUSTICE
05-99-01237-CV Teddie Lynn Weems v. Showpalace Recreation Center, et al
05-99-00929-CV In the Best Interest and Protection of B.G.
05-04-00464-CV C. Stephen Hauptli v. Bank of Texas, N.A.
05-04-00016-CV Wared Corporation v. Information Leasing
05-04-01009-CV Antonio Medina v. City of Dallas
05-04-00204-CV In the Interest of M.R. M. and J.H.M., minor children
05-04-00183-CV Brett Barnes v. Signature Towing and Rick Chron
05-04-00667-CV Hackard & Holt et al v. Regal Aviation, LLC
05-03-01674-CV Craig Lemp d/b/a Metropolis Homes v. Floors Unlimited
05-03-01267-CV Peter Wagner v. Option One Mortgage
05-03-00729-CV Nicki West v. City of Crandall
05-99-01310-CV In re: Outback Steakhouse of Dallas
05-99-00474-CV Harvey Lerer v. Stephen Lerer
05-99-01599-CV In the Matter of C.D.W.
05-99-02044-CV Federal Flood Certification Corp. v. B.R. Blackmarr & Associates
05-99-00441-CV Al Holman v. Scottie Adams
05-97-01161-CV Philip C. Barrett v. American Eagle Insurance
05-97-00399-CV South West Property Trust Inc v. Dallas County Flood Control District
05-97-01423-CV Patrick James Barber v. Carol Jean Barber